The verdict was based upon a fair interpretation of the evidence (see generally McDermott v Coffee Beanery, Ltd., 9 AD3d 195, 206 [2004]). The jury was presented with conflicting expert testimony and issues respecting infant plaintiffs credibility and its resolution of such issues is entitled to deference (id. at 206-207). Furthermore, the record presents ample evidence from which the jury could fairly infer that infant plaintiff did not sustain any psychological injuries as a result of the incident (see Rivera v City of New York, 40 AD3d 334, 343-344 [2007].) Concur — Saxe, J.P, Friedman, Acosta, DeGrasse and Richter, JJ.